Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Remarks filed 07/29/2022 has been filed. Claims 25, 28-36, 39, and 63-64 are pending. Claims 1-24, 26-27, 37-38, and 40-62 have been canceled. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25, 28-36, 39, and 63-64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White et al., (WO2015179318A cited on IDS dated 04/30/2019).
Regarding Claim 25, White discloses a battery pack (White [0008]) comprising:
a plurality of cell units each having at least one cell (White [0191]); 
a housing (White [0191]) housing the plurality of cell units and configured to mount on an electrical device (e.g. a power tool White [0008]) forward in a front-rear direction (White [0743], mounting direction indicated by arrow “A” in Fig. 39c), the housing having a plurality of slots "428" (White [0738], Fig. 35); 
a plurality of power terminals “432” (White [0744]) configured to be capable of supplying power to the electrical device body via electrical device terminals “434” (White [0744]), the plurality of power terminals comprising: a positive electrode terminal (BATT+) (White [0732]) connected to a positive electrode “A+” of a first cell unit “A5” that constitutes the plurality of cell units “448” (White [0732], see also Fig. 37B); and 
a negative electrode terminal (BATT-) (White [0732]) connected to a negative electrode “C-” of a second cell unit “C1” that constitutes the plurality of cell units (White [0732], see also Fig. 37B), and disposed apart from the positive electrode terminal in a left-right direction (White Fig. 52A, terminal “A+”, “532b1”, and “C-” “532b6” are set apart from each other in a left-right direction); 
and a switching mechanism, switches “450” (White [0742]) reading on a voltage switching element, configured to be capable of switching a connection state of the plurality of cell units (White [0738]), the voltage switching element being disposed separately from the positive electrode terminal and the negative electrode terminals (since they are located adjacent to the batteries, White [0742], see Fig. 37B, switches “450”), that is configured to switch a connection state of the plurality of cell units into a parallel connection state to connect the plurality of cell units in parallel to each other to output a first voltage to the positive and negative electrode terminals (White [0738]), or into a series connection state to connect the plurality of cell units in series to each other to output a second voltage to the positive and negative electrode terminals (White [0739]), 
wherein the housing comprises a lower step surface, an upper step surface formed to be higher than the lower step surface at the rear side of the lower step surface (White Fig. 34 Annotated) and a stepped part formed between the lower step surface and the upper step surface (White Fig. 34 Annotated), the plurality of slot parts “428” being formed at the stepped part (White Fig. 34 Annotated); 
wherein when viewed in the front-rear direction, each of the positive electrode terminal “BATT+”, the negative electrode terminal “BATT-” , and the voltage switching element “450” (White [0745]) driven by conversion terminals “632b” [0785], Fig. 61a, to open and close the signal switches (e.g. S3, S4) [0787] are disposed inside the plurality of slot parts “428”, since the slots “428” correspond to the battery terminals “434”, including positive (BATT+) and negative terminals (BATT-), (White [0731]), the slots formed at the stepped part (White Annotated Fig. 34), and since the switching elements “492” are located inside the top portion “530” of the housing “512” (White [0761]) they are considered to be inside the slots, such that each of the positive electrode terminal (BATT+), the negative electrode terminal (BATT-), and the conversion terminal “632b” of the voltage switching element “450” is directly connectable with a terminal of the electrical device body through the plurality of slot parts Fig. 66, see also Annotated Fig. 34. White further discloses wherein the terminals “432” are configured to electrically couple to the electrical device terminals “434” of the electrical device body (White [0744]), and since the contact pads “492” are connectable with terminals of the battery via battery terminals A+, C- (White [0748]), thus the positive electrode, the negative electrode, and the voltage switching element are connectable to a terminal of the electrical device body. 

    PNG
    media_image1.png
    619
    787
    media_image1.png
    Greyscale

White Annotated Fig. 34
Regarding Claim 28, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element “450” comprises contact pads “492” (White [0745]) that opens and closes the signal switches “450” (White [0745]), reading on a plurality of switching terminals, configured by terminals among a plurality of terminals “432” (White [0751]), since they are adjacent to terminals “432” (White Fig. 42, “492a”) connected to a positive electrode or negative electrode of each cell unit of the plurality of cell units “448” (White [0745], Fig. 43A) except the positive electrode terminal and the negative electrode terminal, since the contact pads “492a” correspond to terminals of a particular subset of cells (White [0748], Fig. 43A), 
wherein the plurality of switching terminals “492” include a first switching terminal “S2” connected to a positive electrode of a cell unit “B5” (White Fig. 37B) other than the first cell unit “A5” (White [0732], see also Fig. 37B), and a second switching terminal “S3” connected to a negative electrode of a cell unit “B1” (White Fig. 37B), other than the second cell unit “C1” (White [0732], see also Fig. 37B).
Regarding Claim 29, White discloses all the claim limitations as set forth above. White further discloses wherein a signal terminal “432b” (White [0751]) output signals from the battery nodes (White [0751]) and is disposed at a position between the first switching terminal “S2” and the second switching terminal “S3” in the left-right direction (White [0751], see also Fig. 46A, signal terminals “432b” are located between BATT+ and BATT-, which are in line with switching terminal “S2” and “S3” respectively, Fig. 37B).
Regarding Claim 30, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed adjacent to each other (White Fig. 37A) and form a positive electrode terminal group since they are both positive nodes, and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed adjacent to each other (White Fig. 37A) and form a negative electrode terminal group, since they are both negative nodes, 
wherein the positive electrode terminal group and the negative electrode terminal group are disposed apart from each other in the left-right direction (White Fig. 46A) since BATT+ is on the left side of the terminals, and BATT- is on the right side of the terminals. 
Regarding Claim 31, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed at a position between the positive electrode terminal group (BATT+) and the negative electrode terminal group (BATT-) in the left-right direction (White [0751], see also Fig. 46A, signal terminals “432b” are located between BATT+ and BATT-).
Regarding Claim 32, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal (BATT+) are disposed in a first slot “432a” (Fig. 46A, “432a” corresponding to BATT+ on left side), since first switching terminal “S2” is electrically connected to the positive electrode terminal “BATT+” (White Fig. 37A), of the plurality of slots “428”, and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed in a second slot “432a” (Fig. 46A, “432a” corresponding to BATT- on right side), since second switching terminal “S3” is electrically connected to the negative electrode terminal “BATT-” (White Fig. 37A) of the plurality of slots “428”, and the second slot “432a BATT-” is disposed apart from the first slot “432a BATT+” in a left-right direction (White Fig. 46A).
Regarding Claim 33, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the positive electrode terminal “BATT+” are disposed in the first slot “432a BATT+” to be arranged in a front-rear direction, since BATT+ is at the front of the slot “432” (White Fig. 42) while the switching terminal “S2” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42), and the second switching terminal “S3” and the negative electrode terminal “BATT-” are disposed in the second slot “432a BATT-” to be arranged in the front-rear direction since BATT- is at the front of the slot “432” (White Fig. 42) while the switching terminal “S3” attached to battery terminal by the PCB “270” extending behind terminal slot “432” (White [0799], Fig. 42).
Regarding Claim 34, White discloses all the claim limitations as set forth above. White further discloses a signal terminal “432b” (White [0751]) that output signals from the battery nodes (White [0751]) and is disposed in a third slot of the plurality of slots “428” (White [0751], see also Fig. 46A, signal terminal “432b” is located between the first slot “BATT+” and the second slot “BATT-” in the left-right direction).
Regarding Claim 35, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second switching terminal “S3” are disposed adjacent to each other (White Fig. 37A, “S2”, “S3”) and form a series terminal group, since it is able to convert the battery from a medium voltage state to a low voltage state (White [0753]), that is, changing from series to parallel when they open and close (White [0739]) thus reading on a series terminal group.
Regarding Claim 36, White discloses all the claim limitations as set forth above. White further discloses wherein the first switching terminal “S2” and the second terminal “S3” are disposed in a fourth slot “428” that constitutes the plurality of slot parts “428” which correspond to terminals “432” (White [0731]), and the switching terminals “450” are electrically connected to a terminal in a slot “432b” (White [0742]), thus reading on disposed in a fourth slot.
Regarding Claim 39, White discloses all the claim limitations as set forth above. White further discloses wherein the voltage switching element switches “450” (White [0742]), comprises a changeover switch “450” configured to switch the connection state of the plurality of cell units (White [0738]), and a converter element “452” (White [0742]), reading on an operation part, since it operates the switches (White [0753]) for the changeover switch to be operated from the outside, since the converter element “452” includes external protrusion element “454” (White [0753], see also Fig. 38 “454”), 
wherein the changeover switch is disposed above the plurality of cell units (White Fig. 42, “492” is located above cells “448”) at a position substantially as high as the positive electrode terminal and the negative electrode terminal “432” in an upper-lower direction, (White Fig. 42, “492” is located at substantially as high as the terminals “432”).
Regarding Claim 63, White discloses all the claim limitations as set forth above. White further discloses an electrical device (power tool) [0008] comprising the battery pack as set forth above, and a low voltage electrical device body “5002” [0944] connectable to the convertible battery pack [0945], the low voltage electrical device body comprising a low voltage switching element (tool battery pack interface with terminal block) to maintain the battery in a low voltage state [0945] configured to control the voltage switching element to switch the connection state into the low voltage parallel connection state (White [0738]) when the battery pack is connected to the low voltage electrical device body.
Regarding Claim 64, White discloses all the claim limitations as set forth above. White further discloses an electrical device (power tool) [0008] comprising the battery pack as set forth above, and a high voltage electrical device body “5003” [0946] connectable to the convertible battery pack [0947], the high voltage electrical device body comprising a high voltage switching element (tool battery pack interface with terminal block) to maintain the battery in a high voltage state [0947] configured to control the voltage switching element to switch the connection state into the high voltage series connection state (White [0739]) when the battery pack is connected to the high voltage electrical device body.
Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that the White reference does not teach the limitation “wherein, when viewed in the front-rear direction, each of the positive electrode terminal, the negative electrode terminal, and the voltage switching element is disposed inside the plurality of slot parts formed at the stepped part  such that each of the positive electrode terminal, the negative electrode terminal, and the voltage switching element is directly connectable with a terminal of the electrical device body through the plurality of slot parts”. Applicant argues that White instead teaches wherein the conversion terminals “632b6” (asserted voltage switching element) is disposed to a rear of the asserted stepped part, and is not disposed at the stepped part, and provides an annotated Fig. 48A to show the location of “632b6” projected to a top surface of the battery pack, copied below.

    PNG
    media_image2.png
    471
    726
    media_image2.png
    Greyscale

Applicant annotated White Fig. 48, copied from correspondence filed 07/29/2022
Examiner notes that the claim does not specifically require that each the positive electrode terminal, negative electrode terminal, and voltage switching element be disposed at the stepped part, rather, they are disposed “inside the plurality of slot parts formed at the stepped part”. This does not specifically limit the location of these elements to be at the stepped part, rather they must be “inside the plurality of slot parts”, the slot parts being “formed at the stepped part”. That is, since the slots are electrically conductive the terminal elements as claimed are connectable to an electrical device body via the plurality of slot parts, and comprise additional circuitry located within the plurality of slots.
Further, it is noted that even assuming the interpretation that the positive electrode terminal, the negative electrode terminal, and the voltage switching elements are located at the stepped part, the present application does not appear to meet these limitations. The present application highlighted by the applicant in Fig. 11, 14 have multiple connection points (e.g. positive electrode, “232a”, negative electrode “234c”, voltage switching elements “232b”) inside the plurality of slots (Fig. 14), and are not all formed at the stepped part “212”, i.e. at the top most edge as alleged by applicant shown in the rectangle in the annotated figure below. 

    PNG
    media_image3.png
    342
    672
    media_image3.png
    Greyscale

Portion of Present application Fig. 11, 14 annotated
Rather, the terminals and switching elements are located inside the plurality of slot parts and are electrically connectable to the electrical device body through the slot parts, just like in White. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722